                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF TENNESSEE
                                         AT CHATTANOOGA

  UNITED STATES OF AMERICA,

  v.                                                           Docket No. 1:18-CR-11
                                                               JUDGE MATTICE
  JERRY WAYNE WILKERSON,                                       MAGISTRATE JUDGE STEGER
  MICHAEL CHATFIELD,
  KASEY NICHOLSON,
  BILLY HINDMON, and
  JAYSON MONTGOMERY
         Defendants.


              DEFENDANTS’ JOINT BRIEFING ON FEDERAL RULE OF EVIDENCE 801(d)(2)(E)


            Come now the Defendants, Jerry Wayne Wilkerson, Michael Chatfield, Kasey Nicholson,

  Billy Hindmon, and Jayson Montgomery, by and through undersigned counsel and, pursuant to

  this Court’s oral order on September 18, 2019, provides the following brief.

                                         Memorandum of Law

       I.      FRE 801(d)(2)(E) requires the Government to lay foundation before co-conspirator

               statements can be admitted.

            Hearsay is a statement that the declarant does not make while testifying at the current

  trial or hearing and is offered to prove the truth of the matter asserted. FRE 801(c). However, a

  statement is not hearsay if it is offered against an opposing party and “was made by the party’s

  coconspirator during and in furtherance of the conspiracy.” FRE 801(d)(2)(E).

            “Before admitting a co-conspirator’s statement over an objection that it does not qualify

  under Rule 801(d)(2)(E), a court must be satisfied that the statement actually falls within the




                                  Page 1 of 8
Case 1:18-cr-00011-HSM-CHS Document 283 Filed 09/24/19 Page 1 of 8 PageID #: 1729
  definition of the Rule.” Bourjaily v. United States, 483 U.S. 171, 175 (1987). The Court must

  making a finding that “(1) the conspiracy existed; (2) the defendant was a member of the

  conspiracy; and (3) the co-conspirator made the proffered statements in furtherance of the

  conspiracy.” United States v. Warman, 578 F.3d 320, 335 (6th Cir. 2009). The Sixth Circuit refers

  to this foundational determination as an “Enright finding.” See United States v. Young, 847 F.3d

  328, 352 (6th Cir. 2017). The Court must make an Enright finding by a preponderance of the

  evidence. United States v. White, 58 Fed.Appx. 610, 614 (6th Cir. 2003); United States v. Vinson,

  606 F.2d 149, 153 (6th Cir. 1979); Bourjaily v. United States, 483 U.S. 171, 175 (1987).

         The offering party—in this case, the Government—has the burden of showing each of the

  three prerequisites of an Enright finding. United States v. White, 58 Fed.Appx. 610, 614 (6th Cir.

  2003). See United States v. Johnson, 299 F.Supp. 3d 909, 921 (M.D. Tenn. 2018); See also United

  States v. Kone, 307 F.3d 430, 442 (6th Cir. 2002). The Court may “require the government to meet

  its initial burden by producing the non-hearsay evidence of conspiracy first prior to making the

  Enright finding.” United States v. Johnson, F.Supp.3d 909, 921 (M.D. Tenn. 2018) (quoting United

  States v. Vinson, 606 F.2d 149, 152 (6th Cir. 1979).

         The Court is obligated to make specific, factual findings that the prerequisites have been

  met for an Enright finding. United States v. Warman, 578 F.3d 320, 336 (6th Cir. 2009) (stating

  “the court is tasked with making specific findings on each of the Rule 801(d)(2)(E) elements with

  respect to the contested statements”). Conclusory statements from the Court may not be upheld

  by the Sixth Circuit. United States v. Warman, 578 F.3d 320, 335 (6th Cir. 2009); United States v.

  Curro, 847 F.2d 325, 329 (6th Cir. 1988). Failure to make an Enright finding to admit statements

  over an 801(d)(2)(E) objection will result in a trial being remanded. United States v. Warman, 578



                                  Page 2 of 8
Case 1:18-cr-00011-HSM-CHS Document 283 Filed 09/24/19 Page 2 of 8 PageID #: 1730
  F.3d 320, 335 (6th Cir. 2009); United States v. Conrad, 908 F.2d 85, 91 (6th Cir. 1990); United

  States v. Mahar, F.2d 1477, 1494-95 (6th Cir. 1986); United States v. Castro, 908 F.2d 85, 91 (6th

  Cir. 1990).

     II.        The Court must determine by a preponderance of the evidence that an unlawful

                conspiracy existed.

            The Court must first find that a conspiracy existed by a preponderance of the evidence—

  the first Enright prerequisite. United States v. Warman, 578 F.3d 320, 335 (6th Cir. 2009). To find

  a conspiracy, the government must prove that a defendant (or declarant) was aware of the

  conspiracy’s object and voluntarily associated with the conspiracy to further its objectives. United

  States v. Young, 847 F.3d 328, 353 (6th Cir. 2017). The elements of conspiracy include an

  agreement to violate the law. See United States v. Hughes, 505 F.3d 578, 593 (6th Cir. 2007).

     III.       The Court must use sufficient evidence to determine that a declarant and a

                defendant are co-conspirators.

            “Before hearsay statements of a co-conspirator can be entered into evidence, a

  defendant’s participation in the conspiracy must be established.” United States v. Clark, 18 F.3d

  1337, 1341 (6th Cir. 1994); United States v. Vinson, 606 F.2d 149, 152 (6th Cir. 1979). The

  government may not rely on an alleged co-conspirator’s statement alone to make a showing of

  the Enright requirements. Out-of-court statements are presumed to be unreliable. Bourjaily v.

  United States, 483 U.S. 171, 179 (1987). The Sixth Circuit requires a showing of “some sufficiently

  corroborating evidence” to overcome the presumed unreliability of hearsay. United States v.

  Clark, 18 F.3d 1337, 1342 (6th Cir. 1994).




                                  Page 3 of 8
Case 1:18-cr-00011-HSM-CHS Document 283 Filed 09/24/19 Page 3 of 8 PageID #: 1731
     IV.      Statements must be in furtherance of a conspiracy.

           “A statement is in ‘furtherance of a conspiracy’ if it is intended to promote the ‘objectives

  of the conspiracy.’” United States v. Warman, 578 F.3d 320, 338 (6th Cir. 2009) (citations

  omitted). Statements of “mere idle chatter or casual conversation about past events is not

  considered a statement furtherance of a conspiracy.” United States v. Darwich, 337 F.3d 645, 657

  (6th Cir. 2003) (favorably citing United States v. Foster, 711 F.2d 871, 880 (9th Cir. 1983) for the

  proposing that “mere narrative declarations” without the intent to induce assistance for the

  conspiracy do not qualify under the strict requirements of FRE 801(d)(2)(E)); United States v.

  Tocco, 200 F.3d 401, 419 (6th Cir. 2000). “Whether a statement was in furtherance of a conspiracy

  turns on the context in which it was made and the intent of the declarant in making it.” United

  States v. Warman, 578 F.3d 320, 338 (6th Cir. 2009).

           In Darwich, the Sixth Circuit held that co-conspirators statements regarding how much

  marijuana they bagged on the previous night were not “in furtherance of a conspiracy,” and it

  was an error for the court to rely on the statements as evidence. United States v. Darwich, 337

  F.3d 645 (6th Cir. 2003).

           Statements made after a conspiracy has ended are not admissible under FRE 801(d)2(E).

  See United States v. Conrad, 507 F.3d 424, 430 (6th Cir. 2007) (“[O]ut-of-court statements made

  after the conclusion of the conspiracy are not made ‘in furtherance of the conspiracy,’ and are

  thus not admissible under the co-conspirator exception.” (emphasis in original)). “A conspiracy is

  completed when the intended purpose of the conspiracy is accomplished.” United States v.

  Mayes, 512 F.2d 637, 642 (6th Cir. 1975). The Sixth Circuit has consistently held that attempts to

  conceal a conspiracy after the conspiracy has been completed or abandoned does not extend the



                                  Page 4 of 8
Case 1:18-cr-00011-HSM-CHS Document 283 Filed 09/24/19 Page 4 of 8 PageID #: 1732
  life of the conspiracy or serve as a subsidiary phase of the conspiracy, and such statements would

  not satisfy the third Enright finding. United States v. Christian, 893 F.3d 846 (6th Cir. 2018)

  (vacated for review en banc on other grounds) (holding that the district court abused its

  discretion when admitting a phone call into evidence where an alleged co-conspirator is told to

  be grateful that the defendant assisted in removing evidence from his home because the

  statements were recounting a past event after the conspiracy had ended); See United States v.

  Howard, 770 F.2d 57, 60 (6th Cir. 1985) (the Supreme Court rejected “the notion that after the

  central objectives of a criminal conspiracy have succeeded or failed, a subsidiary phase of the

  conspiracy, which has the conspiracy’s concealment as its sole objective, always survives.”) See

  also United States v. Etheridge, 424 F.2d 951, 964 (6th Cir. 1970) (“If the central object of the

  conspiracy has been accomplished, evidence of subsequent events designed to conceal that

  accomplishment cannot be presented under the theory that there was an implied conspiracy to

  conceal the completed crime.”); See also Grunewald v. United States, 353 U.S. 391, 401-02 (1957)

  (“[A]fter the central criminal purposes of a conspiracy have been attained, a subsidiary conspiracy

  to conceal may not be implied from circumstantial evidence showing merely that the conspiracy

  was kept a secret and that the conspirators took care to cover up their crime in order to escape

  detection and punishment.”).

     V.      Statements made by co-defendants that are not made in furtherance of a

             conspiracy involving other co-defendants are inadmissible as to the other co-

             defendants.

          If the Government offers a defendant’s statement as a party opponent-admission, that

  evidence is not admissible as to the other co-defendants in a joint trial. United States v. Chan,



                                  Page 5 of 8
Case 1:18-cr-00011-HSM-CHS Document 283 Filed 09/24/19 Page 5 of 8 PageID #: 1733
  2018 U.S. Dist. LEXIS 105204 at *5-*6 (D. Mass. June 23, 2018); See also Rodiak v. State, 55 P.3d

  1, 4 (Wyo. 2002) (“An out of court statement by one defendant may not be hearsay as to him,

  but in a joint trial, care must be taken in admitting such evidence because the statement may be

  hearsay as to the other defendant.”); See also United States v. DeLeon, 287 F.Supp. 3d 1187

  (D.N.M. 2018). In a jury trial, a limiting instruction is a possible remedy. See United States v.

  Cowan, 1996 U.S.App. LEXIS 24273 (4th Cir. 1996). In a joint trial, there is always a danger of a

  conviction based on cumulative evidence rather than the evidence relating to each

  defendant. United States v. McLaurin, 557 F.2d 1064, 1074 (5th Cir. 1977), cert. denied, 434 U.S.

  1020, 98 S.Ct. 743, 54 L.Ed.2d 767 (1978).

                           Dawn Montgomery’s Testimony about Hearsay should be Excluded

           The Government offered, and the Court conditionally admitted, the following out-of-

  court statements via the witness Dawn Montgomery, over the objections of Mr. Chatfield, Mr.

  Wilkinson, and Ms. Nicholson:

                •   The Government’s question about a discussion between Mrs. Montgomery and

                    Jayson Montgomery about Mrs. Montgomery’s insurance. [Doc. 277, p. 11, ln.

                    20].

                •   Mrs. Montgomery’s testimony about conversations between her and Maria

                    Valadez. [Doc. 277, p. 20, ln. 3-p. 22, ln. 3].

                •   Government’s Exhibit 37, a text message between Jayson Montgomery and Mrs.

                    Montgomery.1


  1
   Mr. Chatfield’s objection was withdrawn based on the Government’s agreement that this issue would not be
  considered against Mr. Chatfield for guilt in this trial or relevant conduct for potential sentencing. [Doc. 277, p. 36].
  Additionally, Mr. Hindmon objected under FRE 403.


                                  Page 6 of 8
Case 1:18-cr-00011-HSM-CHS Document 283 Filed 09/24/19 Page 6 of 8 PageID #: 1734
         Based on the foregoing authority, the Government must make an Enright showing as to

  all three prerequisites by the preponderance of the evidence. The Government has the burden

  of proof. Then, the Court must make a specific Enright finding as to each out-of-court statement

  that has been conditionally admitted in order to admit such evidence over the Defendants’

  hearsay objections. The Defendants respectfully submit at this juncture that the Government has

  not shown that a conspiracy to commit a crime exists, that any defendant (or any declarant) has

  knowingly and intentionally joined such conspiracy, and that these statements are not made in

  furtherance of any such conspiracy. Furthermore, the text message sent to Ms. Montgomery

  could not possibly be in furtherance of a conspiracy, as it was a statement made three years after

  any alleged conspiracy had ended.

         Furthermore, as it relates to the testimony of Dawn Montgomery, these hearsay

  statements cannot be used against Mr. Wilkerson, Mr. Chatfield, and Ms. Nicholson as the

  statements were not made by any co-conspirator against them. Furthermore, due to the

  complexity of this case, no hearsay should be admitted into the record at all if it cannot be used

  against all Defendants as the cumulative effects of such admissions may result in a conviction

  that is not based upon the evidence that relates to the Defendants individually.

         Respectfully submitted this 24th day of September, 2019.


                                                      s/ Zachary R. Walden
                                                      DAVID M. ELDRIDGE (BPR # 012408)
                                                      ZACHARY R. WALDEN (BPR #035376)
                                                      ELDRIDGE & BLAKNEY, P.C.
                                                      The Cherokee Building
                                                      400 West Church Avenue, Suite 101
                                                      Knoxville, Tennessee 37902
                                                      (865) 544-2010
                                                      Attorneys for Michael Chatfield


                                  Page 7 of 8
Case 1:18-cr-00011-HSM-CHS Document 283 Filed 09/24/19 Page 7 of 8 PageID #: 1735
                                           s/Mark S. Thomas
                                           MARK S. THOMAS
                                           Florida Bar No. 0001716
                                           THOMAS HEALTH LAW GROUP, P.A.
                                           5200 SW 91st Terrace, Suite 101-B
                                           Gainesville, FL 32608
                                           (352) 372-9990 (office)
                                           Attorney for Jerry Wayne Wilkerson



                                           s/ Brian L. O’Shaughnessy
                                           BRIAN L. O’SHAUGHNESSY (BPR #025991)
                                           O’SHAUGHNESSY & CARTER, PLLC
                                           735 Broad Street, Suite 1000
                                           Chattanooga, Tennessee 37402
                                           (423) 267-3807
                                           Attorney for Kasey Nicholson


                                           s/ Gianna Maio
                                           GIANNA MAIO, (BPR #024579)
                                           FEDERAL DEFENDER SERVICES OF EASTERN
                                           TENNESSEE
                                           835 Georgia Avenue, Suite 600
                                           Chattanooga, Tennessee 37402
                                           (423) 756-4349
                                           Attorney for Billy Hindmon



                                           s/ R. Dee Hobbs
                                           R. DEE HOBBS, (BPR #10482)
                                           P.O. Box 11308
                                           Chattanooga, Tennessee 37401
                                           (423) 266-6461 (Phone)
                                           (423) 756-8521 (Fax)
                                           Attorney for Jayson Montgomery




                                  Page 8 of 8
Case 1:18-cr-00011-HSM-CHS Document 283 Filed 09/24/19 Page 8 of 8 PageID #: 1736
